     Case 4:19-cv-00489-SDJ Document 13 Filed 11/27/19 Page 1 of 7 PageID #: 206




                                   United States District Court
                                            EASTERN DISTRICT OF TEXAS
                                                SHERMAN DIVISION


SHARIDAN L. STILES                                         §
                                                           §
v.                                                         §   CIVIL ACTION NO. 4:19cv489-SDJ
                                                           §
H-E-B, LP                                                  §


                                               SCHEDULING ORDER

         The Court, after considering the joint attorney conference report and after reviewing the case

file, enters this case specific order which controls disposition of this action pending further order of the

Court. The following actions shall be completed by the date indicated. 1 Further, the agreed proposed

increase to the deposition hours is GRANTED.

    December 13, 2019                           P.R. 3-1 Disclosure of Asserted Claims and Infringement
                                                Contentions (and P.R. 3-2 document production) to be served.

    January 28, 2019                            Join Additional Parties.

    January 7, 2020                             P.R. 3-3 Invalidity Contentions (and P.R. 3-4 document
                                                production) to be served. To extent not already required to be
                                                disclosed, exchange Mandatory Disclosures on all issues,
                                                including damages.

    January 17, 2020                            Parties to exchange proposed terms for construction and identify
                                                any claim element governed by 35 U.S.C. § 112, ¶ 6 (P.R. 4-1).

    February 3, 2020                            Privilege Logs to be exchanged by parties
                                                (or a letter to the Court stating that there are no disputes as to
                                                claims of privileged documents).

    February 7, 2020                            Parties to exchange preliminary proposed claim construction
                                                and extrinsic evidence supporting same (P.R. 4-2).

1
  If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Federal Rule of Civil Procedure 6, the
effective date is the first federal court business day following the deadline imposed.
                                                               1
       Case 4:19-cv-00489-SDJ Document 13 Filed 11/27/19 Page 2 of 7 PageID #: 207



February 7, 2020                                  Parties to exchange preliminary proposed claim construction
                                                  and extrinsic evidence supporting same (P.R. 4-2).

March 2, 2020                                    Parties’ Final Amended Pleadings.
                                                 (A motion for leave is required.)

March 9, 2020                                    Joint Claim Construction and Prehearing Statement to be filed
                                                 (P.R. 4-3). Provide an estimate of how many pages are needed
                                                 to brief the disputed claims.

March 24, 2020                                   Respond to Amended Pleadings.

April 3, 2020                                    Completion date for discovery on claim construction (P.R.
                                                 4-4).

April 20, 2020                                   Opening claim construction brief (P.R. 4-5(a)).

May 4, 2020                                      Parties to file joint claim construction and chart (P.R. 4-5(d)).
                                                 Parties shall work together to agree on as many claim terms as
                                                 possible.

                                                 Proposed Claim Construction hearing, Monday, June 1, 2020,
                                                 at 1:00 p.m. at the United States Courthouse, 7940 Preston
                                                 Road, Plano, TX 75024.

May 4, 2020                                      Responsive claim construction brief (P.R. 4-5(b)).

May 11, 2020                                     Reply claim construction brief (P.R. 4-5(c)).

May 11, 2020                                     Submit technology synopsis/tutorial (both hard copy and disk).

July 15, 2020                                    Parties with burden of proof to designate Expert Witnesses
                                                 other than claims construction experts and provide their
                                                 expert witness reports, to include for ALL experts all
                                                 information set out in Rule 26(a)(2)(B). 2

June 26, 2020                                    Deadline for Initial Mandatory Disclosure of all persons,
                                                 documents, data compilations and tangible things, which
                                                 are relevant to a claim or defense of any party and which
                                                 has not previously been disclosed. This deadline is not an
                                                 extension of earlier deadlines set out in this Court’s order

2
    This shall include any willfulness opinion and shall comply with P.R. 3-7.
                                                               2
      Case 4:19-cv-00489-SDJ Document 13 Filed 11/27/19 Page 3 of 7 PageID #: 208



                                               or the Patent Rules, nor an excuse to delay disclosure of
                                               information. It is a “catchall” deadline for provision of
                                               all remaining information which may be relevant to a claim
                                               or defense of any party at trial.

    July 15, 2020                              Parties with burden of proof to designate Expert Witnesses
                                               other than claims construction experts and provide their
                                               expert witness reports, to include for ALL experts all
                                               information set out in Rule 26(a)(2)(B). 3

    August 14, 2020                            Discovery Deadline. All discovery must be served in time
                                               to be completed by this date. 4

    August 25, 2020                            File Dispositive Motions and any other motions that may
                                               require a hearing. Regardless of how many dispositive motions
                                               a party files, each party is limited to a total of sixty pages for
                                               such motions. Each individual motion shall comply with Local
                                               Rule CV-7.

                                               Responses to motions shall be due in accordance with Local
                                               Rule CV-7(e).


    August 31, 2020                            Parties to Designate Expert Witnesses on issues for which the
                                               parties do not bear the burden of proof, and provide their expert
                                                witness report, to include for ALL experts all information set
                                               out in Rule 26(2)(B).

                                               Note: Objections to any expert, including Daubert
                                               motions, shall be filed within 3 weeks after the expert’s
                                               Report has been disclosed. Such objections and motions are
                                               limited to ten (10) pages each.

    September 11, 2020                         Mediation deadline. 5

    December 8, 2020                           Notice of intent to offer certified records.



3
  This shall include any willfulness opinion and shall comply with P.R. 3-7.
4
  All written discovery and deposition notices must be served in time to be completed by this date.
5
  Parties shall notify the Court of the name, address, and telephone number of the agreed-upon mediator, or request that the
Court select a mediator, if they are unable to agree on one, by July 31, 2020.
                                                             3
     Case 4:19-cv-00489-SDJ Document 13 Filed 11/27/19 Page 4 of 7 PageID #: 209




    December 8, 2020                            Counsel and unrepresented parties are each responsible for
                                                contacting opposing counsel and unrepresented parties to
                                                determine how they will prepare the Joint Final Pretrial Order
                                                (See www.txed.uscourts.gov) and Proposed Jury Instructions
                                                and Verdict Form (or Proposed Findings of Fact and
                                                Conclusions of Law in nonjury cases).

    December 14, 2020                           Motions in limine due.
                                                File Joint Final Pretrial Order. Exchange Exhibits and deliver
                                                copies to the Court. At this date, all that is required to be
                                                submitted to the Court is a hyperlinked exhibit list on disk (2
                                                copies) and no hard copies.

    December 15, 2020                           Video Deposition Designation due. Each party who proposes
                                                to offer a deposition by video shall serve on all other parties a
                                                disclosure identifying the line and page numbers to be offered.
                                                All other parties will have seven calendar days to serve a
                                                response with any objections and requesting cross examination
                                                line and page numbers to be included. Counsel must consult on
                                                any objections and only those which cannot be resolved shall
                                                be presented to the Court. 6

    December 29, 2020                           Response to motions in limine due.
                                                File objections to witnesses, deposition extracts, and exhibits,
                                                listed in pre-trial order. 7

    December 30, 2020                           File Proposed Jury Instructions/Form of Verdict (or Proposed
                                                Findings of Fact and Conclusions of Law).

    January 12, 2021                            Final Pretrial Conference at 1:30 p.m. at the United States
                                                Courthouse located at 7940 Preston Road, Plano, TX 75024.




6
  The party who filed the initial Video Deposition Designation is responsible for preparing the final edited video in
accordance with all parties’ designations and the Court’s rulings on objections.
7
  This does not extend the deadline to object to experts. If numerous objections are filed, the Court may set a hearing.
                                                              4
    Case 4:19-cv-00489-SDJ Document 13 Filed 11/27/19 Page 5 of 7 PageID #: 210



 To be determined.                      10:00 a.m. Jury Selection and Trial at the United States
                                        Courthouse located at 7940 Preston Road, Plano, TX 75024.

                                      SCOPE OF DISCOVERY

       Modification. Taking into account the needs of the case, the amount in controversy, the parties’
resources, the importance of the issues at stake in the litigation, and the importance of the proposed
discovery in resolving the issues, the Court modifies the parameters of discovery in the following
respects. See Fed. R. Civ. P. 26(b)(2).

       Disclosure. The parties are reminded of the requirement, set out in this Court’s Initial Order
Governing Proceedings, to have already disclosed, without awaiting a discovery request, information in
addition to that required by Fed. R. Civ. P. 26, including names of persons likely to have, and documents
containing, information “relevant to the claim or defense of any party.”

        If there are any questions about whether information is “relevant to the claim or defense of any
party” review Local Rule CV-26(d). A party that fails to timely disclose any of the information required
to be disclosed by order of this court or by the Federal Rules of Procedure, will not, unless such failure
is harmless, be permitted to use such evidence at trial, hearing or in support of a motion.

        Electronic Discovery. The parties shall produce information in searchable TIFF format, unless
the parties agree otherwise.

        Source Code Preservation. Defendants shall maintain full and complete copies of all previous
iterations of source code.

       The parties are excused from the pretrial disclosure requirements set forth in Fed. R. Civ. P.
26(a)(3) as such disclosure is cumulative of this Court’s pre-trial order procedures.

                                       DISCOVERY DISPUTES

        In the event the parties encounter a discovery dispute, no motions to compel may be filed until
after the parties fulfill the “meet and confer” requirement imposed by this Court’s Local Rule CV-7(h).
If the parties are unable to resolve the dispute without court intervention, the parties must then call the
Court’s chambers to schedule a telephone conference regarding the subject matter of the dispute prior to
filing any motion to compel. After reviewing the dispute, the Court will resolve the dispute, order the
parties to file an appropriate motion, or direct the parties to call the discovery hotline.

        A magistrate judge is available during business hours to immediately hear discovery disputes and
to enforce provisions of the rules. The hotline number is (903) 590-1198. See Local Rule CV-26(e).

                                            COMPLIANCE

        A party is not excused from the requirements of this scheduling order by virtue of the fact that
dispositive motions are pending, the party has not completed its investigation, the party challenges the
                                                    5
    Case 4:19-cv-00489-SDJ Document 13 Filed 11/27/19 Page 6 of 7 PageID #: 211



sufficiency of the opposing party’s disclosure or because another party has failed to comply with this
order or the rules.

       Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
Procedure or this order may result in the exclusion of evidence at trial, the imposition of sanctions by
the Court, or both. If a fellow member of the Bar makes a just request for cooperation or seeks scheduling
accommodation, a lawyer will not arbitrarily or unreasonably withhold consent. However, the Court is
not bound to accept agreements of counsel to extend deadlines imposed by rule or court order. See Local
Rule AT-3(j).

                                                     TRIAL

        The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are intended to
reduce the need for trial objections, side-bar conferences, and repetitive presentation of evidentiary
predicates for clearly admissible evidence. Counsel should be familiar with the evidence display system
available in the courtroom. Copies of exhibits which will be handed to witnesses should be placed in a
three-ring binder, with an additional copy for the court. (To make it easy to direct the witness to the
correct exhibit while on the stand, Plaintiff should use a dark colored binder such as black or dark blue.
Defendant should use a light-colored binder such as white, red, or light blue.) Alternatively, if exhibits
have been scanned and will be presented via a computer projection system, be sure there is a way for the
Court to view or read them separately so as to be able to understand motions and objections.

       Counsel are responsible for informing their clients and witnesses about courtroom dress
requirements and protocol, such as silencing pagers and phones, and not chewing gum, reading
newspapers, or eating.

                                          OTHER MATTERS

       Indefiniteness. In lieu of early motions for summary judgment, the parties are directed to include
any arguments related to the issue of indefiniteness in their Markman briefing, subject to the local rules’
normal page limits.

        Please note the amendments to the Local Rules regarding motion practice. If a document filed
electronically exceeds ten pages in length, including attachments, a paper copy of the filed document
must be sent contemporaneously to the undersigned’s chambers in Plano. See Local Rule CV-5(a)(9).
Courtesy copies over twenty pages long should be bound to the left, and voluminous exhibits should be
separated by dividers.




                                                    6
    Case 4:19-cv-00489-SDJ Document 13 Filed 11/27/19 Page 7 of 7 PageID #: 212




       If necessary, the parties should notify the court if assistance is needed in selecting a mediator.

        Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local RuleCV-
7(f). The parties are reminded that “[t]he court need not wait for the reply or sur-reply before ruling on
the motion.” Local Rule CV-7(f) (emphasis added).


        So ORDERED and SIGNED this 27th day of November, 2019.




                                                          ____________________________________
                                                          SEAN D. JORDAN
                                                          UNITED STATES DISTRICT JUDGE




                                                    7
